This is an action of trespass commenced in April, 1891, to recover damages against the defendant for entering upon land claimed by the plaintiff, and cutting down and removing therefrom certain trees. Both parties claim title to the land on which the alleged trespass was committed. In 1839 Jesse Bunce owned a farm of about eighty acres of land, and he executed to Fannie and Amelia Bryan a deed of a piece from the southerly end of the farm, consisting of about one acre and a quarter, which deed was dated May 25th, 1839, acknowledged November 7th, 1839, and recorded January 31st, 1853. The defendant has a chain of title to this piece, by written conveyances under the Bryans, the deed to him having been executed and recorded in June, 1872. Subsequently to the deed to the Bryans, Bunce gave a deed of the whole farm, including the parcel above mentioned, to Samuel *Page 442 
P. Hart, which deed was dated November 2d and acknowledged and recorded December 27th, 1839, and the plaintiff claims the land described in that deed under Hart by sundry mesne conveyances, the deed to it having been executed and recorded in March, 1890. It thus appears that while the deed to the Bryans was dated before the deed to Hart, it was not acknowledged until five days after the deed to Hart was dated, and was not recorded until many years after Hart's deed was recorded. It is, therefore, conceded that the plaintiff has a perfect record title to the piece of land in dispute, which must prevail over the claim of the defendant, but for the title of adverse possession which he claims to have established.
The sections of the Code applicable to this claim of adverse possession are as follows: Sec. 369. "Where the occupant, or those under whom he claims, entered into the possession of the premises under claim of title exclusive of any other right, founding the claim upon a written instrument, as being a conveyance of the premises in question * * *; and there has been a continued occupation and possession of the premises included in the instrument * * * or of some part thereof, for twenty years under the same claim, the premises so included are deemed to have been held adversely; except that where they consist of a tract divided into lots, the possession of one lot is not deemed the possession of any other lot."
Section 370. "For the purpose of constituting an adverse possession by a person claiming a title, founded upon a written instrument, or a judgment or decree, land is deemed to have been possessed and occupied in either of the following cases:
"1. Where it has been usually cultivated or improved.
"2. Where it has been protected by a substantial inclosure.
"3. Where, though not inclosed, it has been used for the supply of fuel, or of fencing timber, either for the purposes of husbandry or for the ordinary use of the occupant.
"Where a known farm or a single lot has been partly improved, the portion of the farm or lot that has been left *Page 443 
not cleared, or not inclosed, according to the usual course and custom of the adjoining country, is deemed to have been occupied for the same length of time as the part improved and cultivated."
The facts about the adverse possession are as follows: Before any of the dates above given the farm of eighty acres extended southerly to Main street, and the owner of the farm had sold off lots bounded southerly on that street, which lots were one hundred and fifty feet deep and fifty feet wide on the street, and those lots commencing on the westerly line of the farm were numbered 10, 11, 12 and 13. The first three lots and half of lot No. 13 are southerly of and adjoining to the piece in dispute. In 1854 the owners of lot 10 and the disputed piece conveyed both lots to the same person, and that person owned the two lots as one parcel of land until January 8th, 1862, when lot No. 10 was conveyed by the owner of both lots to one Shadbolt, and the lots were thereafter owned separately until July 15th, 1862, when both lots had been conveyed to John Seaton. After that both lots were continuously owned together, and were from time to time conveyed as a single tract of land until the conveyance to the defendant in 1872, and were always occupied and managed as a single tract. During all the time there was a dwelling house upon lot No. 10, which was occupied by the owner of the whole tract, and there was no fence separating lot No. 10 from the disputed piece. At least forty years ago an orchard of about twelve apple trees was set out upon the southerly end of the disputed piece, which the owners of lot 10 have improved and cared for, and they have had the fruit thereof. They also had a chicken coop and hog pen on the southerly end of the piece, and for a short time a small garden in the northeasterly corner thereof. A fence was maintained on the northerly side of the piece, separating it from the balance of the eighty acres, and there was a fence at one time running the whole distance on the easterly line of the piece, and a fence for a small distance at the southerly end of the westerly line, and about one hundred feet of fence remained at the southerly end *Page 444 
of the easterly line, the residue having rotted down and disappeared. The northerly part of the piece — that part northerly of the orchard — was woodland, generally covered with small forest trees. The owners of lot 10 annually cut wood from the woodland for use at the house, and also cut some trees for sale. The owners of the farm never entered upon or cut any wood or timber from the disputed piece during more than twenty years prior to the deed to the defendant, and never exercised any dominion over the same during that time. Upon these facts, which are not substantially disputed in the evidence, the defendant bases his claim to adverse possession of the disputed piece.
We think the whole tract covered by the deed to the defendant must, in considering the adverse possession, be taken as one single lot. It had, for nearly thirty years prior to the commencement of the action, been conveyed, held and treated as one lot. There was no division of the tract into lots, and it was described as a single tract or lot in the deeds of conveyance. The disputed piece and lot ten were originally part of the farm, and were separated therefrom by different conveyances. Must they forever, within the provisions of sections 369 and 370 above set out, be treated as separate lots, or may they again become united? Suppose a farmer buys a lot of one hundred acres for a farm and subsequently adds to his farm one hundred acres by purchases from adjoining lots, and then for long years holds, occupies and uses the two hundred acres as one farm; and suppose further that it is conveyed from time to time as one farm, describing it as such, can it be doubted that, within the meaning of those sections, it is to be treated as a known farm and single lot, so that the actual possession of a part under a deed of the whole will give the claimant the constructive possession of the whole? In the case supposed, the farm has ceased to be divided into lots, and lot divisions no longer exist. Suppose the owner of a large tract divides it into lots and sells the lots and subsequently re-purchases all the lots, and then manages and controls it as one lot and conveys it as one lot, is it one lot or *Page 445 
many lots within the meaning of those sections? We do not undertake to define the precise scope and meaning of the words "a known farm or a single lot," found in section 370, but we are satisfied that the whole tract described in the deeds constituting the defendant's chain of title is a single lot. This construction of the statute is different from that given in the court below, where it was held that the disputed piece must be recognized as a separate lot. But the case was submitted to the jury and disposed of in the court below upon a construction of the statute less favorable to the defendant than he was entitled to have adopted, and nothing stands in the way of now giving the statute its proper meaning and effect.
Therefore, the actual possession of that portion of the tract upon which the house stood and of the grounds about it, with the improvement of the orchard and the use of the woodland, gave the defendant and those under whom he claims the constructive possession of the remainder of the tract. The part not actually possessed was used with and was subservient to that so possessed, and thus the terms of the statute and the rules of law on the subject were satisfied. (Miller v. Long Island R.R. Co.,71 N.Y. 380; Thompson v. Burhans, 79 id. 93).
But the plaintiff contends that it and its predecessors in the title of the farm were also in the constructive possession of the woodland where the alleged trespass was committed, and as it and they at the same time had the true title, this constructive possession must prevail over that of the defendant and his predecessors who had no valid paper title; and its counsel cites to uphold this contention, Jackson v. Vermilyea (6 Cowen, 678); Simpson v. Downing (23 Wend. 319); Finlay v. Cook
(54 Barb. 9); Hall v. Powel (4 Serg.  R. 465), and other cases. But we think the principles laid down in these cases are not fully applicable to this case. Here for nearly thirty years before the plaintiff took its title to the farm the tract claimed by the defendant had been held, occupied and managed, as above stated, as a separate tract. During all that time the owners of the farm never exercised any *Page 446 
dominion over, or any acts of ownership upon the tract. It was separated from the farm by a fence on the northerly side thereof and also to some extent on the easterly and westerly sides thereof. The rights of the defendant and his predecessors in the title seem to have been acquiesced in and they alone exercised dominion and acts of ownership over the tract. Under such circumstances we cannot say that the constructive possession of the owners of the farm overlapped and destroyed the constructive possession by the defendant and his predecessors of the piece in fact separated from the farm; and we, therefore, think that the latter must be held to have been in the constructive possession of the whole of that piece and that the former were disseized thereof.
This case is not free from doubt, but we think the best reasons can be assigned for the affirmance of the judgment, and it should, therefore, be affirmed.
All concur.
Judgment affirmed.